[Cite as Lyons v. Schandel, 2015-Ohio-3960.]
                            STATE OF OHIO, CARROLL COUNTY

                                 IN THE COURT OF APPEALS

                                       SEVENTH DISTRICT


DIANE M. LYONS                                 )   CASE NO. 14 CA 898
                                               )
        PLAINTIFF-APPELLEE                     )
                                               )
VS.                                            )   OPINION
                                               )
SHANE R. SCHANDEL                              )
                                               )
        DEFENDANT-APPELLANT                    )

CHARACTER OF PROCEEDINGS:                          Civil Appeal from the Court of Common
                                                   Pleas of Carroll County, Ohio
                                                   Case No. 2013 DHR 227741

JUDGMENT:                                          Affirmed.

APPEARANCES:

For Plaintiff-Appellee:                            Diane Lyons, Pro se
                                                   7204 Dial Road
                                                   Carrollton, Ohio 44615

For Defendant-Appellant:                           Shane R. Schandel, Pro se
                                                   4176 Mayham Road
                                                   Carrollton, Ohio 44615

JUDGES:

Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Mary DeGenaro
                                                   Dated: September 25, 2015
[Cite as Lyons v. Schandel, 2015-Ohio-3960.]
WAITE, J.


        {¶1}    Appellant Shane R. Schandel appeals the Carroll County Common

Pleas Court’s decision to grant a civil protection order in favor of Appellee Diane M.

Lyons. Appellant attempts to raise several arguments as to why the trial court erred

in entering the protection order. Appellant has not complied with any of the appellate

rules in this matter and has failed to properly frame and support his arguments.

Nevertheless, we have attempted to glean the thrust of Appellant’s theories on

appeal and find that his arguments are without merit and the judgment of the trial

court is affirmed.

                                 Factual and Procedural History

        {¶2}    Appellant has not provided this Court with a statement of the facts, and

Appellee has not filed a brief herein. However, according to our review of the record,

Appellant and Appellee were in a relationship and had children together. During this

time, Appellant allegedly allowed his ex-brother-in-law to force himself on Appellee,

despite her cries for help. After the incident, the parties’ relationship ended and

Appellee entered a new relationship.

        {¶3}    Shortly thereafter, Appellant began writing to Appellee and stopping by

her home without invitation. During one of his uninvited visits, he attempted to chase

down Appellee’s boyfriend with his car. Appellee stood in front of Appellant’s vehicle

in an attempt to stop his behavior. Instead, Appellant repeatedly hit the gas pedal,

pulling closer and closer to her. Eventually, he was able to leave the driveway and

pursue her new companion.
                                                                                   -2-

       {¶4}    Appellee subsequently sought a civil protection order which is the

subject of the present appeal.         The order was entered on February 27, 2014.

Appellant has filed a timely appeal.

                                 Non-Conforming Brief

       {¶5}    We must first note that Appellant’s brief fails to comply with App.R

16(A)(5)(6)(7)(8). Appellant has failed to include a summary of the case and the

factual history of the case. Further, although he attempts to raise nine assignments

of error, he has included only one paragraph of argument in support of these

assignments.      Further, both his “assignments” and argument are, at times,

unintelligible and contain references to nonexistent authority.

       {¶6}    Appellant’s many failures to comply with appellate rules and procedures

are grounds for dismissal of this appeal. However, in the interest of fairness and

justice, we will proceed to interpret and attempt to address his arguments.

                               First Assignment of Error

       MR.     SCHANDEL        WAS       DEPRIVED     OF    HIS    RIGHT      TO

       CONFRONTATION AND DUE PROCESS OF LAW, WHEN TRIAL

       JUDGE PERMITTED HEARSAY TESTIMONY BY DIANE LYONS. (49 :

       16,    17.,18,19,20,21,22).      WERE    ENTERED      IN   THE   COURT

       RECORDS THAT SAID CHILDREN, (SHIANE AND SHANELYN

       SCHANDEL) ALLEDGELY [SIC] SAID TO MS. LYONS, THAT MR.

       SCHANDEL ALLEDGELY [SIC] TOLD HIS CHILDREN THAT MS.

       LYONS WAS A BAD MOTHER, AND SHE WAS NO GOOD, THAT
                                                                                     -3-

       PATRICK WAS JUST USING HER, AND THAT MS. LYONS GAVE

       HIM A DISEASE. AND THAT HE WOULD USE FOUL LANGUAGE IN

       THEIR PRESENCE. (49: 2,3,4,5,6,7,8).

       {¶7}   Hearsay refers to a statement made by a person other than the

declarant while testifying at trial or during a hearing, offered into evidence to prove

the truth of the matter asserted.     Evid.R. 801(C).   However, pursuant to Evid.R.

801(D)(2), when a party’s own statement is used against them in court, the statement

is not considered to be hearsay, even if the elements of hearsay are met.

       {¶8}   Appellant claims that the trial court denied his right to confrontation by

allowing Appellee to introduce hearsay testimony. He argues that this testimony

violated his due process rights. Appellant specifically takes issue with Appellee’s

testimony that he made several derogatory remarks about her to their children and

that he used inappropriate language in front of the children.

       {¶9}   The record reflects that Appellee did testify that Appellant made these

statements and that they were used against him at trial. However, the testimony was

not given for the purpose of proving the truth of the matter asserted (that Appellee

was a bad mother, etc.), rather, it was introduced to show Appellant’s pattern of

abusive behavior. Clearly, these statements cannot be described as hearsay. And

again, to the extent some of them may appear to meet the elements of hearsay, they

fall within the Evid.R. 801(D)(2) exception. Accordingly, Appellant’s first assignment

of error is without merit and is overruled.

                              Second Assignment of Error
                                                                                     -4-

         MS. LYONS, ENTERED ON FORM 10.01 D ON DECEMBER 16, 2013,

         ANOTHER PERSONS CONVICTION OF SEXUAL ABUSE OF A

         CHILD WITH A SENTENCE OF 2 YEARS IN PRISON AS BEING

         CHARGED TO MR. SCHANDEL'S PREVIOUS CONVICTION. WHICH

         WAS LATER AMMENDED AFTER THE CIVIL PROTECTION ORDER

         WAS GRANTED. SIGNED BY MS. LYONS AND NOTORIZED TO BE

         ENTERED AS EVIDENCE ON THIS CASE AGAINST MR. SCHANDEL

         [SIC].

         {¶10} It appears that Appellant is claiming here that when Appellee sought the

civil protection order, she attributed someone else’s conviction for sexual abuse to

Appellant, and that this error was not corrected until after the trial court granted the

order.

         {¶11} Appellant correctly states that a sex offense conviction was included in

the petition seeking a protective order, filled out and signed by Appellee. However,

contrary to his belief, this conviction was not attributed to him. The section where the

conviction is listed asked the petitioner to list “all present court cases and pertinent

past court cases (including civil, criminal, divorce, juvenile, custody, visitation, and

bankruptcy cases) that relate to the Respondent, you, your children, your family, or

your household members).” (Emphasis added.) (Form 10.012-D, p. 4.) Appellee did

not specifically name the person she listed as having been convicted of sexual

abuse, but according to the document, the conviction could have pertained to any

one of a number of people.        It is clear that this conviction was never linked to
                                                                                     -5-

Appellant. His attorney was able to clarify for the court that this conviction did not

refer to Appellant before the trial court entered its judgment. Accordingly, Appellant’s

second assignment of error is without merit and is overruled.

                    Third, Fourth, and Fifth Assignments of Error

      MR. SCHANDEL STATES IN HIS WITNESS STATEMENT THAT HIS

      COUNSEL MR. DAVID SMITH, DENIED AND OR MISLED MR.

      SCHANDEL OF THE RIGHT TO REQUEST A NEW TRIAL JUDGE,

      MR. SMITH WAS STATED TO DISMISS MR. SCHANDEL OF

      COUNSELS ASSISTANCE TO OBJECT TO HEARSAY DURING THIS

      TRIAL, ALLOWING INADMISSABLE TESTIMONY IN THIS TRIAL,

      VIOLATING THE BLACKLEDGE ETHICAL CODE. SEE EXHIBIT TR.

      (49: 2,3,45,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20,21,22,23). )50:1,

      2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20,21,22,23). 51:1,2,3,4,

      5,6,7,8,9,10,11). DEPRIVING MR. SCHANDEL TO A FAIR A JUST

      TRIAL ACCORDING TO THE COURT OF MUNAHAN, SUPRA 63 O.

      STREET 3D AT 64,. PROVIDED AN INSIGHT INTO THE PROPER

      REMEDY               FOR             CLAIMANTS                ASSERTING

      INEFFECTIVEASSISTANCE OF COUNSEL. AS STATED IN EXHIBIT

      B, MR.SCHANDEL'S WITNESS STATEMENT. MR. SCHANDEL ALSO

      STATED THAT COUNSEL WAS REQUESTED TO PETITION THE

      COURT FOR A NEW TRIAL JUDGE DUE TO THE FACT THAT TRIAL

      JUDGE, DOMINICK E. OLIVITO JR. HAD TRIED MR. SCHANDEL ON
                                                                                   -6-

      A PREVIOUS CRIMINAL CASE, ON JULY 02, 2009 CASE NO.

      06CR4902, IN THE COMMON PLEAS COURT OF CARROLL

      COUNTY. BECAUSE OF A CONFLICT OF INTEREST OF SAID TRIAL

      JUDGE , DENYING MR. SCHANDEL OF A JUST AND FAIR TRIAL.

      REFERENCE        EXHIBIT    C,   (MS.   NYCOL     MAYLE'S     WITNESS

      STATEMENT) [SIC].


      MR. SCHANDEL WAS DEPRIVED OF HIS RIGHT TO THE

      EFFECTIVENESS ASSISTANCE OF TRIAL COUNSEL, (ATTORNEY

      DAVID SMITH).


      THIS     EVIDENTARY        HEARING      (3:9,10,10,11,12,13,14,15,16,17,

      18,19,20,21,22,23) IS A CONFLICT OF INTEREST WITH TRIAL

      JUDGE DOMINICK E. OLIVITO, ALSO HARRASMENT OF WITNESS

      MR. SCHANDEL. MR. SCHANDEL STATES THAT HE REQUESTED

      HIS COUNSEL TO PETITION THE COURT FOR A NEW TRIAL

      BASED ON THIS CONFLICTOF INTEREST. AND WAS DECLINED BY

      COUNSEL. (ATTORNEY DAVID SMITH) [SIC].

      {¶12} Again, we are somewhat hampered in our ability to discern Appellant’s

claims. Although Appellant attempts to raise three separate errors, each appears to

be based in a claim of ineffective assistance of counsel. In two of his assignments of

error, he appears to assert that he received ineffective assistance of counsel when

his attorney failed to request a new trial court judge because the judge assigned to
                                                                                     -7-

his case had previously convicted him of a criminal offense.            In his remaining

assignment, he asserts ineffective assistance, in general.

      {¶13} In order to prevail on an ineffective assistance of counsel claim,

Appellant must first show that counsel's performance was deficient. State v. Ludt,

7th Dist. No. 09 MA 107, 2009-Ohio-2214, ¶3, citing Strickland v. Washington, 466

U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Once this hurdle is met, Appellant

must also show resulting prejudice.        Id.   Deficient performance occurs when

counsel’s   performance    falls   below   an    objective   standard    of   reasonable

representation. Id. In other words, there is “a reasonable probability that, but for

counsel's errors, the result of the proceeding would have been different.” Ludt at ¶3,

citing Strickland at 687-688, 694, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674.

      {¶14} As there is no law in Ohio that says a judge cannot hear multiple,

unrelated cases involving the same defendant, Appellant’s counsel was not

ineffective for failing to request a new judge. The record also demonstrates that

counsel reasonably and diligently examined and cross-examined both witnesses in

this case and attempted to show that Appellant came into contact with Appellee only

to see his children. Thus, this record reflects that counsel’s performance did not fall

below an objective standard of reasonable representation. As such, Appellant’s third,

fourth and fifth assignments of error are without merit and are overruled.

                              Sixth Assignment of Error

      TRIAL JUDGE SAID, HE WAS NOT GOING TO HEAR A DOMESTIC

      RELATIONS OF THIS DOMESTIC VIOLENCE CASE. (8:11,12). IT IS
                                                                                     -8-

       THE LAW TO HEAR ANY AND ALL ISSUES OF THE MATTER

       INVOLVED IN THIS HEARING. TRIAL COURT JUDGE HAD ALSO

       RIDICULED MR. SCHANDEL'S RELATIONSHIP TO PETITIONER

       DIANE M. LYONS BECAUSE, THEY WE NOT MARRIED WHEN THE

       HAD CHILDREN. REFERING TO THIS ISSUE AS MR. SCHANDEL'S

       PROBLEM. (8:13,14) [SIC].

       {¶15} In this assignment of error Appellant contends that the trial court erred

in stating that it would not hear and determine matters more appropriate for a

domestic relations case.

       {¶16} Again, this matter was one involving a civil protection order. At trial,

Appellant attempted to raise as an issue the custody of his two children. The trial

court indicated that the proper setting to determine custody in this matter was in

juvenile court.   Appellant continued to press the issue and the trial court stated:

“Well, I’m not going to hear a domestic relations case in a domestic violence case.”

(Hearing Tr., p. 8.)    When Appellant persisted, the trial court judge clarified its

comments by stating: “There’s another court -- listen to me. There’s another court

for that problem.” (Hearing Tr., p. 8.)

       {¶17} Later during the proceedings, Appellant again raised the issue of

custody. The trial court reiterated:

       You’re going to have to resolve those issues related [to] parental rights,

       visitation et cetera, through the juvenile court. Whatever order I do

       issue, will give that court the latitude and discretion to do so. And these
                                                                                     -9-

       orders -- are orders if I put them on, will in no way limit that court from

       doing the right thing with regards to the best interests of those children.

(Hearing Tr., p. 105.)

       {¶18} On appeal, Appellant has misinterpreted the trial court’s words. The

record clearly shows that the trial court was attempting to explain to Appellant that

the issue of custody was not properly before the court.          Further, the court was

attempting to explain that Appellant’s concerns about custody needed to be

addressed by the juvenile court. Accordingly, Appellant’s sixth assignment of error is

without merit and is overruled.

                             Seventh Assignment of Error

       MR. SCHANDEL'S TESTIMONY OF THIS HEARING ANSWERS TO

       THE QUESTIONS ASKED TO HIM BY COURT OFFICIALS WAS CUT

       OFF AND ENTERED INTO TRANSCRIPT AS ( - - - -). NOT BEING

       ENTERED      CORRECTLY        INTO     SAID    TRANSCRIPT       OF THIS

       HEARING. (8: 11,12).

       {¶19} When transcripts contain inaudible portions or omissions, an appellant

must either attempt to correct the record pursuant to App.R. 9(E) or demonstrate that

prejudice has resulted from the incomplete nature of the transcripts. State v. DePew,

38 Ohio St.3d 275, 278-279, 528 N.E.2d 542 (1988). Either way, the burden fell on

the appellant.

       {¶20} Appellant complains that the transcript contains inaudible statements.

As such, he argues that his statements were not correctly transcribed. Appellant has
                                                                                     -10-

failed to attempt to correct the record as required by App.R. 9(E). Further, he has not

argued nor demonstrated resulting prejudice. Thus, Appellant’s seventh assignment

of error is without merit and is overruled.

                           Eighth and Ninth Assignment of Error

       TRANSCRIPT OF THIS HEARING REFLECTS INAPPROPRIATE

       COMMENTS SAID OF TRIAL JUDGE STATES HIS OPINION

       BEFORE HEARING ANY AND ALL TESTIMONY AND FACTS OF

       EVIDENCE OF ALLEDGED ACTS OF DOMESTIC VIOLENCE

       COMMITED BY MR. SCHANDEL.(35: 1,2,3,4,5,6,7,8,9,10,11,12,13).


       TRANSCRIPT OF HEARING REFLECTS TRIAL JUDGE TO STOPS

       THE HEARING PROCEEDINGS TO NOTE, "BUZZARDS ARE BACK"

       AND TRIAL JUDGE GOES ON ABOUT THE BUZZARDS OUTSIDE

       THE WINDOW, AND SUGGESTED THAT THIS PEERS OF THE

       COURT          TO        LOOK          OUTSIDE       THE        WINDOW.

       (39:1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20,21,22,23) [SIC].

       {¶21} Appellant raises two arguments regarding comments made by the trial

court during the hearing. First, he claims that the trial court erred in entering into the

following colloquy with Appellee regarding the incident involving Appellant’s ex-

brother-in-law:

       THE COURT: And that was extremely horrible for you; is that correct?


       [APPELLEE]: Yes, sir.
                                                                              -11-

THE COURT: And you can’t forgive him for that, correct?


Is that correct?


[APPELLEE]: Yes, sir.


THE COURT: And you dislike [Appellant] for that a lot, right?


[APPELLEE]: Yes, sir.


THE COURT: And he doesn’t seem to get it, does he?


[APPELLEE]: Right.


THE COURT: And you blame him for that incident; is that correct?


[APPELLEE]: Yes, sir.


THE COURT: Did you want his help so that this Bobby guy wouldn’t do

that to you?


[APPELLEE]: Yes, sir.


THE COURT: And he wouldn’t do anything about it?


[APPELLEE]: No, sir.


THE COURT: You know that constitutes a degree of mental cruelty

and violence, physical and mental that’s unexplainable.         That’s like

rape. So that, in my opinion, seals the deal on violence and fear and
                                                                                      -12-

       what he’s capable of, if that’s true. And the other side will have a

       chance to rebut it.


       She’s made a prima facie case of what she’s fearful of.

(Hearing Tr., pp. 34-36.)

       {¶22} A trial court's interrogation and comments are reviewed for abuse of

discretion. Lorenc v. Sciborowski, 8th Dist. No. 66945, 1995 WL 116850, *6 (May 16,

1995), citing State v. Davis, 79 Ohio App.3d 450, 454, 607 N.E.2d 543 (4th

Dist.1992). “A judge abuses his discretion when he plays the part of an advocate,

but the rule is not so restrictive that [a] judge is not permitted to participate in a

search for the truth.” Klasa v. Rogers, 8th Dist. No. 83374, 2004-Ohio-4490, ¶34,

citing State v. Kight, 4th Dist. No. 682, 1992 WL 226352 (Sept. 9, 1992).

       {¶23} We have previously held that the trial court is permitted to ask a witness

questions, including leading questions, if it advances the interests of justice.

Raybourne v. McKarns, 7th Dist. No. 08 CA 856, 2009-Ohio-2654, ¶48. In a bench

trial, the trial court is “accorded greater flexibility in questioning witnesses * * *

[because] when there is no jury, there is no one to be prejudicially influenced by the

judge's demeanor.” State v. Grad, 9th Dist. No. 10CA0003-M, 2012-Ohio-1385, ¶44.

Further, even if the trial court appears irritated with a party during the questioning, the

questioning remains proper unless the judge is combative or acts in a biased

manner. Rayboune at ¶48.

       {¶24} The line of questioning is not combative, here. Further, the trial court’s

comments do not indicate bias. The trial court did state that Appellant’s alleged
                                                                                    -13-

behavior appeared to be cruel and unexplainable, which is troubling. However, this

was said in the context that if true, the alleged near-rape incident would likely be

enough for Appellee to meet her prima facie burden of demonstrating fear of

Appellant’s behavior. The trial court also acknowledged that it had not yet heard

Appellant’s version of the story or his rebuttal. Thus, the trial court acknowledged

that the accusation was an unproven allegation at that point.

       {¶25} In comparison, the Eleventh District found an abuse of discretion when

a defendant inquired about the effect his self-representation had on his conviction

and the trial court responded: “[y]ou were going to be convicted no matter what * * *.”

(Emphasis deleted.) State v. Bayer, 102 Ohio App.3d 172, 182, 656 N.E.2d 1314

(11th Dist.1995). While this clearly does not present the same situation as found in

the case at bar, it does illustrate the high level of impropriety and prejudice needed to

find an abuse of discretion. As the trial court’s dialogue here clearly demonstrated

that the judge understood that he had only heard one side of the story and

acknowledged that Appellee’s story may or may not be true, we cannot find that the

judge abused his discretion through his line of questioning or his comments.

       {¶26} Appellant further argues that the trial court’s off-hand remark about

buzzards near the courtroom resulted in error.       During Appellee’s testimony, the

judge made the following comment: “Let the record note that the buzzards are back.

Look outside the window.      They always talk about the buzzards coming back to

Hinckley. This is the first day I’ve seen the buzzards back. I guess, may be, we’re

going to get Spring.” (Hearing Tr., p. 39.)
                                                                                -14-

       {¶27} There is nothing improper about this statement. Further, this occurred

during Appellee’s testimony, and it is difficult to see how this comment could have

harmed Appellant. Accordingly, Appellant’s eighth and ninth assignments of error are

without merit and are overruled.

                                       Conclusion

       {¶28} Appellant has completely failed to conform to the appellate rules for

briefs to this Court. We have undertaken an attempt to interpret his arguments on

appeal, however, it is apparent that none of his arguments have merit. Appellant’s

derogatory statements about his former girlfriend, introduced as evidence against

him, were not hearsay. No sexual abuse conviction, though listed on the request for

a protective order, was attributed to Appellant.    Appellant was provided effective

assistance by his counsel. Any lapses in the record could have been corrected by

Appellant had he followed the appellate rules, but do not appear to prejudice him in

any way. Lastly, no comments made by the trial court rise to the level of error. The

judgment of the trial court is affirmed.


Donofrio, P.J., concurs.

DeGenaro, J., concurs.